Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 2-18 and species of COUPTF-II, Prox-1, Fox2 and VEGFR-3, multiple sclerosis and vedolizumab in the reply filed on 3/1/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Under further consideration the species requirement for the biomarkers and drug are now withdrawn.
Claims 1, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2018.
Claims 6-15, 17-18 and new claims 21-23 are under consideration in the instant Office Action.

New and Modified Rejections Necessitated by Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the combined inflammatory cytokine stress" in the last sentence.  There is insufficient antecedent basis for this limitation in the claim of the claims it depends from claims 6 and 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-15 and new claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya et al., 2013 (5/18/2018, PTO-892) in view of Yamazaki et al., 2009 (3/7/2019 PTO-892) and Chikkaveeraiah et al., 2011 (9/26/2019 PTO-892).
Chaitanya teaches using lymphatic biomarkers in multiple sclerosis patient serum to determine the status of the patient (see abstract; page 2, 1st column, 1st paragraph; page 8, 1st column, 1st paragraph and Figure 5) as in instant claims 7, 15, 21 and 23. Chaitanya teaches inflammatory cytokines induce differential neuro-lymphatic protein expression on neovasculature (see page 8 of 14, bottom of first column and 10 of 14, 1st column, 1st paragraph) as in instant claims 7 and new claims 21-22. Chaitanya teaches natalizumab as the approved treatment for MS patients (see page 1, 2nd column) as required in instant claims 15, 21 and 23. Chaitanya teaches that the biomarkers are obtained from biological samples from MS patients’ serum (see page 2, 1st column, 2nd paragraph and 2nd column, “MS specimens”) as in instant claims 13 and 14.  Chaitanya teaches that the lymphatic biomarkers include podoplanin (detected by D2-40 antibody), LYVE-1, VEGFR-3, FOX-C2 and Prox-1 (see page 2, 1st column, 1st paragraph) which are the biomarkers of instant claims 7 and 22. Chaitanya teaches measuring multiple biomarkers and shows that two biomarkers, Prox-1 and VEGFR-3 are reduced in MS patients in comparison to controls (see Figure 1 and Table 1) and meets the requirements of instant claims 6-12 and new claim 22. Chaitanya teaches creating expression or neurolymphatic protein profiles to compare different MS groups and reach a conclusion (see abstract and page 11 or 14, 1st column middle of main paragraph and nd column “Conclusion”) and meets the requirement of new claim 23. Chaitanya does not specifically teach using COUPTF-II as a biomarker as required in instant claims 15, 21 and 23 or the volume of the sample of claim 15. 
Yamazaki teaches that lymphatic vascular system play critical roles in the maintenance of tissue homeostasis and the mediation of the afferent immune response (see page 425, 1st column, 1st paragraph). Yamazaki teaches that COUP-TFII and Prox1 interact (see abstract). Yamazaki teaches that VEGFR3 and Prox1 are involved in lymphatic development (see page 425). Yamazaki teaches that Prox1 expression controls podoplanin and VEGFR3 expression (see page 426, 1st column, 1st paragraph). Yamazaki teaches that COUP-TFII is critical for maintaining vein identity and that lymphatic vessels are originated from veins (see page 426, 2nd column, 2nd paragraph). Yamazaki also teaches that COUP-TFII affect transcriptional activity of Prox1 and VEGFR3 (see page 426, 2nd column, 2nd paragraph; page 429, 1st column and page 432, “Discussion”). Yamazaki does not teach COUP-TFII as a biomarker for MS or the new volume of the sample as required in the instant claims.
Chikkaveeraiah teaches microfluidic electrochemical immunoarray for ultrasensitive multiplexed detection of protein biomarkers in cancer (see Abstract). Chikkaveeraiah teaches that detection of elevated levels of small collection of biomarker proteins can provide reliable diagnostic compared to single biomarkers and need to be done cheaply and accurately (see page 4477, 1st column). Chikkaveeraiah teaches that ELISA is one option but is limited by analysis times and sample volume (see page 4477, 2nd column). Chikkaveeraiah teaches that microfluidic devices only require small amounts of sample, have high sensitivity, low cost per sample and short assay times st column). Chikkaveeraiah teaches that patient’s sample serum is only 5 microliter that was serially dilutes 5000 times (see page 4480, 1st column, 3rd paragraph). Chikkaveeraiah teaches that they were capable of demonstrating sensitive, reproducible and accurate electrochemical detection of two protein cancer biomarkers in serum using microfluidic electrochemical immunoarray (see paragraph spanning pages 4482-4483). Chikkaveeraiah does not teach the instantly claimed biomarkers of MS population.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Chaitanya, Yamazaki and Chikkaveeraiah. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Chaitanya teaches that measuring multiple biomarkers and shows that biomarkers, Prox-1 and VEGFR-3 are reduced in MS patients in comparison to controls (see Figure 1 and Table 1). In view of Yamazaki’s teaching that COUP-TFII regulates these two biomarkers, PROX1 and VEGF3, one of ordinary skill in the art would be motivated to look at this COUP-TFII as a biomarker in MS patients with a reasonable expectation of success. Since Yamazaki teaches that this is part of the lymphatic pathway and COUP-TFII controls the expression of both PROX1 and VEGFR3 and affects other required biomarkers like podoplanin it would be reasonable to expect that COUP-TFII would be a biomarker that would be affected in MS since its downstream partners are affected in MS. The limitations of instant claims 6 and 8-12 are no more than a field of use and describe the mental steps needed to achieve the a conclusion based on the measurements of the biomarker levels. Further, the mental steps of determining the increase or decrease of biomarkers relative to a Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at <http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf>).  See also MPEP §2143(E).  One of ordinary skill in the art would be motivated to use multiple biomarkers since they would improve the method of diagnosis by not depending on only one biomarker, as taught by Chaitanya and Chikkaveeraiah. Finally, one of ordinary skill in the art would be motivated to use the microfluidic electrochemical immunoarray for ultrasensitive detection of the biomarkers for MS since this techniques is fast, cheap and sensitive to detect biomarkers in serum as taught by Chikkaveeraiah.  Chikkaveeraiah teaches that the one can detect serum protein in patient samples of 5 microliters and dilute this volume by 5000 and still the assay is sensitive enough to detect biomarkers (see page 4480, 1st column, 3rd paragraph). Therefore, using a 0.25 microliter volume of undiluted serum as a starting biological sample would be effective in the disclosed assay by Chikkaveeraiah. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

s 6-15, 17-18 and new claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaitanya et al., 2013 (5/18/2018, PTO-892), Yamazaki et al., 2009 (3/7/2019 PTO-892) and Chikkaveeraiah et al., 2011 (9/26/2019 PTO-892) in view of Neuhaus et al., 2003 (3/7/2019 PTO-892).
See Chaitanya et al., Yamazaki et al., and Chikkaveeraiah et al., as discussed above. While Chaitanaya teaches one treatment for MS, all of the references fail to teach other types of treatments for MS as required in instant claims 17 and 18.
Neuhaus teaches that there are multiple treatments that are being used to treat MS patients. Neuhaus teaches that MS patients receive glucocorticosteroids, which were the only proven therapy for MS (see page 131, 1st column, 2nd paragraph and page 132, 1st column, “Glucocorticosteroids”) and meets the requirement of steroids in instant claim 18. Neuhaus teaches that there other treatments that are immunotherapeutic and include intravenous immunoglobulins, immunosuppressive agents like mitoxantrone and anti-adhesion molecules (see page 133, 2nd column) and meet the requirement of an immunotherapy of instant claim 17. Neuhaus does not disclose the instantly claimed method of diagnosis and treatment.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Chaitanya, Yamazaki, Chikkaveeraiah and Neuhaus. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Neuhaus teaches known treatments for MS.  A person of ordinary skill in the art would have been motivated to combine treatment modalities known to be useful for the same conditions, and would have expected the combination therapy to be at least as good as either therapy alone .  

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. Applicant argues that the Chaitanya reference fails to teach the claimed COUPTF-II biomarker and the volume of 0.25 microliters. Applicant argues that the Yamazaki reference is not on point since its context is embryonic human umbilical vein endothelial cells (HUVECs) and HDLEX and that COUPTF-II is not taught as a biomarker for MS. Applicant argues that Chikkaveeraiah teaches a sample of 5 microliters rather than the claimed 0.25 microliters and argues the dilution step taught by Chikkaveeraiah is no matter because their original sample size is 0.25 microliters. Applicant argues that the combination of references fail to disclose suppression of the biomarkers in response to a combined cytokine stresses.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments against the references individually are not found persuasive because the combination of references teaches all of the required elements or make them obvious.  Applicant’s arguments against Chaitanya’s teaching of sample volume is not found persuasive because the sample volume teaching is being nd column, 2nd paragraph and therefore, shows that the use of the 0.25 microliter is not unexpected or critical to the claimed method. In regards to the volume of the biological sample the MPEP § 2144.05, II(A) states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” While applicant argues that the volume of the sample is critical and therefore patentable there is no evidence in the 
Applicant’s augment against the Yamazaki reference by stating that Yamazaki only teaches that COUPTF-II merely interacts with POX-1 in HUVECs and HDLECs but that they do not teach COUPTF-II regulate PROX-1 is not found persuasive. Yamazaki clearly shows a nexus between COUPTF-II and PROX-1 that would guide one of ordinary skill in the art to contemplate and look for PROX-1 partners to determine if they are linked in other models, like the MS disease model. Yamazaki is only depended to show what was known at the time of filing and what would guide one of ordinary skill in the art with a reasonable expectation of success in finding other biomarkers found in the same pathway as the PROX-1 biomarker already linked to MS. The fact that the Yamazaki investigation is not in neuronal cells s not relevant because the reference makes the connection of the these two components in a pathway that would be reflective of the disease model even if the biomarker is not immediately found in CNS tissue. Further, vasculature is a vital part of the CNS which carries oxygen, nutrients and signals across the CNS so it is not unreasonable to look at what is happening in the vasculature and that it may be a window to what is occurring in the CNS, as seen in other neurodegenerative diseases like Alzheimer’s disease. 
Also, applicant argues that there is no teaching of the COUPTF-II in serum but this is not found persuasive since blood, serum and plasma all run through the vasculature system. It would be reasonable to expect to find this protein in shed microparcticles from the vasculature tissue it occupies in view of the Chaitanya reference that already teaches that the Prox-1 and VEGFR-3 biomarkers for MS 
Finally, applicant argues the art fails to disclose suppression of the biomarkers in response to a combined cytokine stresses. This is not found persuasive because, as discussed above, Chaitanya teaches cytokines are involved in changing the levels of biomarkers in the neovasculature in MS patients. The art of record provided clear guideposts to one of ordinary skill in the art to be able to determine the biomarkers for MS. The prior art sets for the idea that lymphalic biomarker are useful in determining MS status: Chaitanya teaches using lymphatic biomarkers in multiple sclerosis patient serum to determine the status of the patient; Yamazaki teaches that COUP-TFII affect transcriptional activity of Prox1 and VEGFR3 which are involved in lymphatic development. Finally, Chikkaveeraiah teaches microfluidic electrochemical immunoarray for ultrasensitive multiplexed detection of protein biomarkers in cancer. The combination of these references provides a clear suggestion that the lymphatic biomarkers in this pathway are linked to MS and are useful in the diagnosis of MS. MPEP § 2123(I) states “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
Therefore, the arguments are not found persuasive and the rejections are maintained and further applied to the new claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649